Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants’ communication filed on 01/14/2020. In virtue of this communication, claims 1-12 are currently pending in the instant application. 
	
Drawings
Figure 12 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g). Par. 0007 of the instant application explicitly states it is conventional.  
Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ROBERT THOMAS ET AL: "HybridNet: Classification and Reconstruction Cooperation for Semi-supervised Learning", 6 October 2018 (2018-10-06), INTERNATIONAL CONFERENCE ON FINANCIAL CRYPTOGRAPHY AND DATA SECURITY; [LECTURE NOTES IN COMPUTER SCIENCE; LECT.NOTES COMPUTER], SPRINGER, BERLIN, HEIDELBERG, PAGE(S) 158 - 175, XP047488230, ISBN: 978-3-642-17318-9 [retrieved on 2018-10-06], hereinafter Thomas. 

 	Regarding Claim 1 Thomas teaches the limitations "A learning method, executed by a computer, the learning method comprising: 
generating a first feature value and a second feature value (“representations hc and hu”) by inputting original training data to a first neural network  (“encoders Ec and Eu”) included in a learning model (“HybridNet”); and 
learning at least one parameter of the learning model and a parameter of a decoder (“training”, “Decoders Dc and Du”), 
reconstructing data inputted (“x”) to the first neural network, such that reconstruction data (“reconstruction x prime”) outputted from the decoder by inputting the first feature value and the second feature value (“hc and hu”) to the decoder becomes close to the original training data (see fig. 2 and “reconstruction loss”, “Lrec”), and that 
outputted data (“class prediction y prime”) that is outputted from a second neural network (“classifier C”), included in the learning model by inputting the second feature value (“hc”) to the second neural network becomes close to correct data of the original training data" (see p.164, paragr.3, "The complete loss is composed of various terms as illustrated on Fig. 2. It comprises terms for classification with Lcls" and (p.162-166, Chapter 3.1 "Designing the HybridNet Architecture ", "3.2 Training HybridNet", fig. 1-3)). 

	Claims 5 and 9 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	Claims 2-3, 6-7 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas as applied to claim 1 above, and further in view of PAUL ANGSHUMAN ET AL: "Discriminative Autoencoder", 2018 25TH IEEE INTERNATIONAL CONFERENCE ON IMAGE PROCESSING (ICIP), IEEE, 7 October 2018 (2018-10-07), pages 3049-3053, XP033455033, DOI: 10.1109/ICIP.2018.8451 462 [retrieved on 2018-08-29], hereinafter Paul. 

	Regarding Claim 2 Thomas teaches the limitations "The learning method according of claim 1, the respective second feature values is calculated by inputting a plurality of pieces of the augmentation training data to the first neural network, and the 32Fujitsu Ref. No. 18-01028 plurality of pieces of the augmentation training data is obtained by data augmentation of identical original training data" (p.166 paragr.2, "The principle is to encourage the classifiers output prediction y(k) for sample k to be invariant to different sources of randomness applied on the input (translation, horizontal flip, random noise, etc.)").
	However, Thomas does not explicitly disclose the limitation “wherein the learning learns a reference feature value and the parameter of the first neural network such that the respective second feature values become similar to the reference feature value.”
 	In the same field of endeavor Paul discloses a discriminative autoencoder that produces similar features within a class and dissimilar features across different classes (p.3050, chapter 2.1 "Discriminative autoencoder", "we minimize ||Zi - Zi||2 for all the classes where Zi is the cluster center corresponding to class i.", the cluster center is the reference feature value).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to learn a reference feature value and the parameter of the first neural network such that the respective second feature values become similar to the reference feature value as taught by Paul in the system of Thomas, in order to enlarge training data sets (see Paul abstract). 

	Claims 6 and 10 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 

	Regarding Claim 3 Thomas teaches the limitations "The learning method according of claim 2, further comprising performing processing of storing the reference feature value and the correct data of the identical original training data in a storage device, associating with each other" (Thomas shows the reference feature values are compared with original data and therefore are inherently stored and compared with each other (see e.g. pg. 163 par. 1 and 2 and fig. 2-3). 

	Claims 7 and 11 are rejected for the same reasons set forth above because the claims have similar limitations or have been addressed. 
Allowable Subject Matter

 Claims 4, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 	The following is an examiner’s statement of reasons for allowance: A search was conducted with regard to applicant's claims defining “The learning method according to claim 3, wherein the learning learns a parameter of the second neural network such that output data becomes close to correct data corresponding to the reference feature value, the output data is output from the second neural network by inputting the reference feature value stored in the storage device to the second neural network.”
The system of Thomas and Paul do not teach the combination of claims, 4, 8, 12 and their respective parent claims.  
Furthermore, claims 4, 8 and 12 would not be obvious to a person of ordinary skill in the art considering the prior art on record and therefore involve an inventive step. When incorporating all the limitations in combination, none of the prior art discloses the features as claimed. 
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 	



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BILODEAU whose telephone number is (571)270-3192. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm Pacific Standard Time. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached at (571) 272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David Bilodeau/
Primary Examiner, Art Unit 2648